Title: To James Madison from Thomas Bulkeley, 1 August 1801 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


1 August 1801, Lisbon. Encloses report [not found] on American trade with Portugal from 1 Jan. to 30 June and copies of letters received from U.S. consuls in Tangier and Tripoli on North African relations and the arrival of Commodore Dale’s squadron. He himself stands ready to offer squadron all possible assistance. Acknowledges receipt of triplicate of JM’s 21 May letter. States that the brig Atlas was not restored until 23 July and “proves more than a total loss to her owners”; U.S. consul at London is acquainted with details should he consider it in the owners’ interest to sue for damages. Encloses copies of his letters warning ship captains of danger in Mediterranean and copy, with translation, of edict [not found] announcing peace between Portugal and Spain.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 2 pp.; docketed by Wagner as received 24 Sept. Enclosures, docketed by Wagner as received in Bulkeley’s 1 Aug. dispatch, include copies of a 10 July letter from James Simpson to Bulkeley (2 pp.) reporting on Tripolitan ships at Gibraltar and a British-French battle at Algeciras; James Leander Cathcart’s 2 June letter to Thomas Appleton (5 pp.) (see Cathcart to [JM], 4 June 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:262); and Bulkeley’s letters of 17 June to Capt. John Lake of the Hibernia and of 20 June to Capt. Nathaniel Pierce of the Centaur, warning of the dangers from hostilities with Tripoli (3 pp.).


   Circular Letter to American Consuls, Mediterranean, 21 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:209); see also Dispatching a Naval Squadron to the Mediterranean, 20–21 May 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:197–99).


   A full transcription of this document has been added to the digital edition.
